ORDER
Considering respondent’s application, and further considering the uncontroverted affidavit of the psychiatrist, the brief period of time since the disbarment by consent, and the absence of opposition by the Bar Association,
IT IS ORDERED THAT, the order of this Honorable Court dated the 17th day of March, 1988, striking the name of Michael J. Riley, Sr., from the rolls of attorneys authorized to practice law in Louisiana, thus being disbarred on his own consent be and is hereby set aside.
FURTHER IT IS ORDERED THAT, this matter be remanded to the Louisiana State Bar Association.